Citation Nr: 1608338	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  14-25 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial increased rating for right ankle status post arthroscopy with scars and right ankle tendinitis, rated as a noncompensable disability prior to January 20, 2014,  and 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1988 to November 2009.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1.  The Veteran's right ankle status post arthroscopy with scars and right ankle tendinitis manifests pain and limited motion.

2.  The Veteran's scars of the right ankle measure 1 centimeter (cm)  by 1 cm; are not painful and have no underlying tissue damage; are superficial; and have not resulted in any limitation of motion or function. 


CONCLUSION OF LAW

The criteria for an initial 10 percent disability rating, but not higher, for right ankle status post arthroscopy with scars and right ankle tendinitis have been met throughout the entire appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, 4.118, DC 5271, DC 7800 - 7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for right ankle status post arthroscopy with scars and right ankle tendinitis (hereafter right ankle condition) was awarded in a March 2011 rating decision.  A noncompensable evaluation was assigned effective December 1, 2009.  The Veteran filed an April 2011 notice of disagreement (NOD) appealing this decision.  In a January 2014 rating decision, an increased 10 percent evaluation was assigned effective January 20, 2014.  The Veteran contends that a 10 percent rating is warranted effective December 1, 2009 (the day following separation from active service), because he had moderate limited motion of his right ankle at that time.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code (DC), the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589  (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases where, as here, the question for consideration is the propriety of the initial disability rating assigned, however, an evaluation of the medical evidence since the grant of service connection and a consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

When weighing evidence, lay statements that describe the features or symptoms of an injury or illness are considered competent evidence.  Falzone v. Brown, 8 Vet. App. 398 (1995).  A lay person is also competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Once evidence is determined competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

The Veteran's right ankle condition is currently rated by analogy under DC 5271 (limited ankle motion) as a noncompensable disability prior to January 20, 2014,  and 10 percent disabling thereafter.  Under DC 5271, a 10 percent rating  is assigned for moderate limitation of motion in the ankle, while a 20 percent disability rating is assigned for marked limitation of ankle motion.  38 C.F.R. § 4.71a.  Normal ranges of ankle motion are 0 to 45 degrees for plantar flexion and 0 to 20 degrees for dorsiflexion. 38 C.F.R. § 4.71, Plate II.

Words such as "marked" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

After review of the evidence, the Board finds that the Veteran's service-connected right ankle condition warrants a 10 percent evaluation effective December 1, 2009.  A January 2014 VA contract examination concludes that the Veteran's disability is more appropriately termed tendinitis than an ankle sprain, and dates the onset of symptoms back to 2003.  The examiner states that the Veteran's condition has improved since he no longer participates in high impact activities but notes that he experiences intermittent flare ups, which the Veteran defines as pain after prolonged ambulation.  This examination finds the Veteran's range of motion is below normal - measuring a dorsiflexion endpoint of 10 degrees and a plantar flexion endpoint of 30 degrees - and notes that the Veteran experiences contributing factors of pain, weakness, fatigability and/or incoordination.  The examiner does not, however, find that the ankle experiences additional functional limitation during these flare ups or over repeated use.  
This contrasts with an earlier VA contract examination in August 2010, in which the examiner states that the Veteran's right-ankle range of motion is within normal limits and these normal results - dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees - continue with repeated use.  The August 2010 examiner notes that the Veteran experiences tenderness in the right ankle and reports right ankle pain; however, the Veteran also reports he does not experience giving way, lack of endurance, locking, fatigability, subluxation, or dislocation. The Veteran states that he experiences flare ups as often as twice a day lasting for 4 hours; reports that these flare ups are precipitated by physical activity, walking, or standing; and relates that they are alleviated without side effects by pain relievers. The Veteran also reports that his condition has not resulted in any incapacitation in the last year. 

The Veteran's service treatment records are primarily negative for references to the Veteran's right ankle condition after his treatment and surgery in 2003 and 2004, although a February 2007 medical examiner notes that the Veteran's ankle is doing well but experiences changes with the weather.  An April 2008 medical record states that the Veteran is not experiencing ankle joint pain.  The Veteran's November 2009 service separation examination does not reference ankle issues.
      
The Veteran has provided multiple lay statements that also support his claim. An April 2011 statement from the Veteran's ex-wife alleges the Veteran's right ankle never returned to normal after his 2003 in-service injury. She writes that he continuously complained of pain, discomfort, and disability until their May 2008 separation, and that walking the dog, going upstairs, and maintaining balance were difficult for him.  

An April 2011 statement from the Veteran's wife verifies that the Veteran's ankle injury has interfered normal activities since their relationship began 3 years earlier and that he complains of pain and discomfort when standing for more than a few minutes, riding his bike, or walking.  The Board finds these lay witnesses competent to speak to the symptoms the Veteran experienced; it also finds their reports of the Veteran's complaints and of the activities that cause pain and discomfort to be credible. 

The Veteran provides multiple statements regarding his ankle, reporting that he experiences daily pain because of it.  He also states in his April 2011 notice of disagreement (NOD) that the movements required for walking, running, and using stairs feel similar to bending a joint in an unnatural direction.  The Board finds the Veteran's statements to be competent and credible.

After carefully considering all of this evidence together, the Board finds the evidence in relative equipoise regarding whether the Veteran experienced moderate limitation of motion in his right ankle at the time of his separation.  The Veteran and other lay witnesses report symptoms such as pain experienced while walking and going up stairs, which the Veteran describes as feeling like his joint bends in an unnatural direction.  The January 2014 examination also states that the Veteran's symptoms began in 2003.  The August 2010 examiner, however, finds no limitation to motion, even with repetition. Because the Board finds reasonable doubt exists regarding whether the Veteran's right ankle disability rose to the level of moderate limitation of motion at the time of his separation from service, the Board resolves the reasonable doubt in favor of the Veteran.  See 38 C.F.R. § 4.3.  Thus, the Board concludes that the Veteran's right ankle disability qualifies as a moderate limitation of motion effective December 1, 2009, the initial date at which Veteran is entitled to service connection.    

In addition, the Board has considered whether a rating in excess of 10 percent is appropriate.  As noted above, the Board has considered the lay statements submitted by the Veteran and finds this evidence competent and credible.  The Board finds that the normal range of motion at the August 2010 examination, as well as the flare ups that were treatable with pain relievers, and the lack of issues with endurance, locking, fatigability, or incapacitation within the last year, support a finding of moderate rather than marked limited motion.  The Board also notes that the  January 2014 examiner states the Veteran's condition has improved since he no longer participates in high impact activities and notes that the Veteran experiences intermittent flare ups of pain when he engages in prolonged ambulation.  The Board finds this does not rise to the level of a marked limitation of motion, and therefore the Veteran's disability most nearly approximate a 10 percent rating for moderate limitation of motion.  

The Board has also considered whether an increased rating is warranted under the other criteria for rating disabilities of the ankle but finds the other criteria are not applicable to the current case.  A higher rating is not appropriate under DC 5270 (ankylosis of ankle) or DC 5272 (ankylosis of subastragalar or tarsal joint) because the record is negative for ankylosis.  Similarly, DC 5273 (malunion of the os calcis or astragalus) and DC 5274 (astragalectomy) are not appropriate because these bones are not affected - the Veteran does not have a malunion creating a deformity, and he has not undergone an astragalectomy.  Thus, the 10 percent rating under DC 5271 addressing limited motion is the most appropriate rating.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test (based on the language of 38 C.F.R. § 3.321(b)(1)) for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's right ankle condition is manifested by symptoms such as pain and limited motion.  These manifestations are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's disability.  In addition, the Board has considered the statements of the Veteran regarding the functional effects of his right ankle condition but does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the currently assigned rating.  Rather, his description of pain on use and decreased motion are consistent with the degree of disability addressed by rating evaluations.  Therefore, referral for consideration of extraschedular rating is not warranted.

The Board must also consider whether a separate rating is appropriate for scarring as separate and distinct manifestations of the service-connected disability contemplated by the ratings above.  See 38 C.F.R. § 4.14, Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Scars are rated under 38 C.F.R. § 4.118 for disorders of the skin using DCs 7800 through 7805.  The January 2014 VA contract examiner identifies scars on the Veteran's ankle which are described as too faded to see.  The August 2010 VA contract examiner notes two nonlinear scars on the right ankle and states each measures 1 cm by 1 cm.  The August 2010 examiner notes that these are superficial scars with no underlying tissue damage, and reports that the scars do not limit the Veteran's motion or cause any functional limitation.  Thus, the Board finds that a separate rating is not warranted for scarring associated with the service-connected right ankle condition under DCs 7800 through 7805.

Finally, entitlement to a total disability based on individual unemployability (TDIU) is an additional element of all claims for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record is negative for evidence that the Veteran is unemployable due to his service-connected disabilities, including the right ankle condition.  The record does not indicate whether the Veteran is currently employed, nor does it indicate that his employment status is affected by his service-connected disabilities.  Thus, remand of a claim for TDIU is unnecessary as there is no evidence of unemployability due to his service-connected disabilities, including the right ankle condition.

In sum, the record warrants a 10 percent rating, effective December 1, 2009, for right ankle condition.  The Veteran's symptoms  most closely approximate a 10 percent rating under DC 5271, and the Board finds that this DC is the most appropriate DC for the Veteran's disability.  In addition, the Board finds that a separate rating is not warranted for scarring associated with the right ankle condition.  Therefore, the Board concludes that the evidence supports an increased rating of 10 percent, but not greater, for right ankle status post arthroscopy with scars and right ankle tendinitis, effective December 1, 2009.


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id at 489; see also Pelegrini II, at 119.  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374  (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Because service connection, an initial rating, and an effective date have been assigned in this claim, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311, 1314 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Therefore, no further notice is needed under VCAA.

In addition, VA has obtained records of treatment reported by the Veteran and provided August 2010 and January 2014 VA contracted examinations in response to his claim.

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.


ORDER

An initial rating of 10 percent, but not greater, for right ankle status post arthroscopy with scars and right ankle tendinitis is granted, effective December 1, 2009. 




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


